Title: To George Washington from John Hanson, 28 March 1782
From: Hanson, John
To: Washington, George


                        
                            Dear Sir
                            St Croix 28th March 1782
                        
                        It is with the greatest Pleasure and Satisfaction that I congratulate you on the happy Events that have
                            happened in America by the Reduction and Captivity of Lord Cornwallis & his Army; it was reasonable to suppose
                            that such an Event would have proved a cautious Lesson to Men who were not lost to all Sense of feeling and humanity and
                            that America would have been left to feel the rising Joys of Peace and Tranquility, and be no more savaged by a sett of
                            Banditti; but my good friend, it is my Duty from a sincere Love and Attachment to my Country and for Affection and
                            friendship for you and all my fellow Citizens, to give you my Opinion upon the Matter from the best Information I can
                            receive from England, Copenhagen and the windward Islands that you may be prepared.
                        The Resolution of the british Cabinet was no longer to carry on an internal War in America nor to suffer
                            their Armies to march into the Country but to fortify New York and place a strong Garrison there, Charles Town the same,
                            and to occupy again Rhode Island and fortify that, to keep a sufficient number of Cruizers to distress the American Trade,
                            all their Troops extra were to be sent to the West Indies with the heavy Ships; this System which would have been attended
                            with the best Success to us, has been since the arrival of Lord Cornwallis & the Traitor Arnold totally changed,
                            they have jointly impeached Sir Harry Clinton who is recalled, it is said Lord Cornwallis will have the sole Command when
                            exchanged, Arnold is knighted and to have a very large Command, some say of six or seven thousand regular Troops to be
                            employed on purpose for devastation and ruining the Country where he 
                            Connecticut and Virginia are said to be the two States where this cruel Scene is to be acted. An abandoned administration
                            have at last found a Tool in the Parricide Arnold to execute their hellish Plots; but that Almighty
                            Providence which guards Innocence I hope will deliver him into the hands of his much injured Country, and by your being
                            timely cautioned, every one will be prepared to put a stop to his Incursions—You will please to communicate this to our
                            worthy Commander in Chief. If this Information proves of any Utility it will give great Satisfaction to your Sincere
                            friend & humble Servt
                        
                            John Hanson
                        
                    